UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1121


GEORGE KEATON, JR.,

                Plaintiff - Appellant,

          v.

REGINA   WOODFORD;    ELLEN    BULLINGER;   ALLSTATE     INSURANCE
COMPANY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:09-cv-03485-JFM)


Submitted:   May 20, 2010                     Decided:    May 26, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Keaton, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            George Keaton, Jr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint with

pendent state law claims.       We have reviewed the record and find

no reversible error.         Accordingly, we affirm for the reasons

stated by the district court.         Keaton v. Woodford, No. 1:09-cv-

03485-JFM     (D.   Md.   Jan. 11,   2010).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                      2